Title: To George Washington from Brigadier General William Maxwell, 8 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 8th March [1779]
Your Excellencys Favour of yesterday I recd. The men that returned from the Indian country I was informed lives in Sussex County, I do not know their names. I had the account from a Mr Meeker Major of Milita living not far from the Court House.
I ask pardon for not mentioning the Boots befor; on the rect of your former letter I spoke to the man about them, and he informed me that it was the want of proper leather for them that they were not done. long ago, he hoped to have them finished in two weeks from that timee—but he has a faculty of giving soft answers Capt. Dayton will Deliver you two late papers I have nothing further now. and am Your Excellencys Most Obedt Humble Sert
Wm Maxwell